DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, it is not clear what applicant intends to claim as “accessories” in reference to the reactive gas supply flow channel. Anything having to do with the supply flow channel is considered to constitute accessories for the purpose of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (US 2011/0183226).
	Regarding claim 1, Nishiyama teaches a fuel cell system 10 including a fuel cell stack 14 and a mounting section 16 fixed to a vehicle. The fuel cell stack 14 is mounted with inclination. The fuel cell stack 14 includes a plurality of fuel cells 20 stacked together (figures 1-2 and 0038-0040). Figure 2 shows pipe manifold 60 which is attached to the end plate and includes a plurality of independent manifold members connected respectively to the oxygen containing gas supply passage 36a, the fuel gas supply passage 38a, the coolant supply passage 40a, the oxygen containing gas discharge passage 36b, the fuel gas discharge passage 38b, and the coolant discharge passage 40b (0057). A water drainage passage 58 extends from the pipe manifold 60 in communication with the exterior of the fuel cell via the drainage pipe 94. The fuel gas discharge is considered to be the reactive gas discharge as claimed. The water drainage passage is considered to be the liquid water discharge, as claimed.
	Nishiyama does not explicitly teach the outlets being in the same location as claimed. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the outlets dependent upon design choice and also dependent upon the desired result when considering the mounting in the vehicle. Moving the outlets would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, the fuel gas is supplies to the anode (0080).
	Regarding claim 3, a solenoid valve 96 is provided in the drainage pipe 94 which is connected to the water drainage passage 58 (0093 and figure 2).
	Regarding claim 4, Nishiyama teaches a fuel gas flow field 44 being connected to the fuel gas supply passage 38a (0050). Figure 2 shows the gas supply passage 38a being exterior to the fuel cell and connected to the hydrogen supply apparatus 64 including a hydrogen tank 76, a pressure reducing valve 80, and an ejector 82 (0061 and figure 2). The tank, valve, and ejector are considered to be the instantly claimed accessories. 
Nishiyama does not explicitly teach the components being in the same location as claimed. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the components dependent upon design choice and also dependent upon the desired result when considering the mounting in the vehicle. Moving the components would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 5, Figure 2 shows the gas supply passage 38a being exterior to the fuel cell and connected to the hydrogen supply apparatus 64 including a hydrogen tank 76, a pressure reducing valve 80, and an ejector 82 (0061 and figure 2). The supply apparatus 64 is considered to be the reactive gas supply. The ejector 82 is considered to be the reactive gas pump. The gas is considered to go from the tank 76 through the pump 82 and then to the inlet via the fuel gas supply passage 38a. 
	Regarding claim 6, Nishiyama teaches the fuel cell stack 14 is mounted with inclination (figures 1-2 and 0038).
	Regarding claim 7, Nishiyama teaches the fuel cell stack 14 is inclined at an angle of 4-90º (0070 and figures 1-2).
	Regarding claim 8, Nishiyama teaches a fuel cell system 10 including a fuel cell stack 14 and a mounting section 16 fixed to a vehicle (figure 1 and 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        July 21, 2022